Dear Mr. Gray:
On behalf of the Tangipahoa Parish Tourist Commission (the "Tourist Commission"), you have requested the opinion of this office regarding the collection of a tax which has been imposed by the Tangipahoa Parish Police Jury to fund the operations of the Tourist Commission.  According to your letter, the tax is levied and collected upon the occupancy of hotel rooms, etc., in the amount of two percent of the amount of rent or fee charged for such occupancy, in accordance with the provisions of R.S.33:4574.1. Pursuant to the ordinance which imposed the tax, the tax is currently being collected by the Sheriff of Tangipahoa, although the Tourist Commission would like the tax to be collected by the Central Collection Commission (the "CCC") of Tangipahoa Parish.  You also advise that the Tourist Commission is not a member of the CCC, and that the CCC has not agreed to collect the tax.
Specifically, you ask whether the tax should be collected by the CCC, under the provisions of La. Const. (1974) Art. VII, Sec.3(B), which provides, in pertinent part: ". . . sales and use taxes levied by political subdivisions shall be collected by a single tax collector for each parish . . .".
Having examined both La. Const. (1974) Art. VII, Sec. 3(B) and R.S. 33:4574.1, we are of the opinion that the tax is not required to be collected by the CCC, for the reason that the tax is a hotel-motel occupancy tax levied upon "the occupancy of hotel rooms, motel rooms, and overnight camping facilities" (R.S. 33:4574.1), and not a sales and use tax.  The CCC is only required to collect sales and use taxes, which are taxes levied upon "the sale at retail, the use, the lease or rental, the consumption, and the storage for use or consumption, of tangible personal property and on sales of services" [La. Const. (1974) Art. VI, Sec. 29(A)].
Since we have determined that the CCC is not required to collect hotel-motel occupancy taxes, there is no reason for us to address your question regarding the rate to be charged by the CCC for collection of such a tax.
Please do not hesitate to contact us if we can be of further assistance. Trusting this adequately responds to your responds to your request, I remain,
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav